REEVES, Chief Judge.
This is an action for alleged trademark infringement and unfair competition. The trademark was registered. The registered trademark is “Reed Reel Ovens.” It is averred that this trademark came into use 20 years ago and has been used by the plaintiff since that time and rather recently it was registered. The personal defendant, Paul N. Reed, is a stockholder in the plaintiff and at one time worked with the plaintiff as an engineer and it appears that his name was associated with the design of the device which gave rise to the trade name of “Reed Reel Ovens.”
The personal defendant, Paul N. Reed, now seeks to have canceled the trademark registered by the plaintiff on t-hc ground that it was registered without his consent. Registration of trademarks is not necessary for their validity. And the plaintiff would have a common law action for an alleged infringement and for unfair competition. It would follow that it is immaterial what decision may be reached by the Department on an application for cancellation as this case would continue to pend notwithstanding an adverse ruling to the plaintiff.
Under such circumstances the motion to extend time to answer and stay proceedings should be and will be overruled. The defendant will be granted 20 days in which to answer.